Appeal from an order of the Supreme Court, Schuyler County, denying an application in the nature of a writ of error coram nobis. A hearing upon the appellant’s application had been ordered by the court but the record upon this appeal does not contain any transcript of the minutes of the hearing. We are informed that the hearing was an informal one at which no stenographic minutes were taken. If the circumstances of the case were such that a hearing was required, the hearing should have been a formal one, at which sworn testimony was received and properly recorded. Furthermore, there are references in the appellant’s brief to stenographic minutes taken at the time of the original arraignment and sentence but no stenographic minutes are a part of the record submitted upon this appeal. Order appealed from reversed and the matter remitted for further proceedings and for the preparation of a complete record. Bergan, J. P., Coon, Halpern and Gibson, JJ., concur.